Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 10, 13, 27, 29, 32, 33, 36, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson (US 20180206359).
Regarding claim 1, McPherson discloses a power module, comprising: 
at least one electrically conductive power substrate (power substrate pad 630; in reproduced Fig. 15 below); 
a plurality of power devices (the power devices 302) arranged on and connected to the at least one electrically conductive power substrate (630); 
at least one elevated signal element (signal terminal 508 is elevated above power device 302; Fig. 18) electrically connected to the plurality of power devices (302; components are connected to each other in a circuitry) and arranged above the at least one electrically conductive power substrate (630); and 
at least one elevated power plane (elevated power plane 614, 802; in reproduced Fig. 15 below) electrically connected to the at least one electrically conductive power substrate (630), electrically connected to the plurality of power devices (302), and arranged vertically offset from the at least one electrically conductive power substrate (630).



    PNG
    media_image1.png
    362
    706
    media_image1.png
    Greyscale





Regarding claim 3, McPherson discloses the claimed invention as set forth in claim 1.  McPherson further discloses the at least one elevated power plane comprises a first elevated power plane, a second elevated power plane, and a third elevated power plane (three power plane through 802, 804, 806; reproduced Fig. 15 above).

Regarding claim 6, McPherson discloses a power module, comprising: 
at least one electrically conductive power substrate (power substrate pad 630; in reproduced Fig. 15 above); 
a plurality of power devices (the power devices 302) arranged on and connected to the at least one electrically conductive power substrate (630); 
at least one elevated signal element (signal terminal 508 is elevated above power device 302; Fig. 18) electrically connected to the plurality of power devices (302; components are connected to each other in a circuitry) and arranged above the at least one electrically conductive power substrate (630); and 
at least one elevated power plane (elevated power plane 614, 802; in reproduced Fig. 15 below) electrically connected to the at least one electrically conductive power substrate (630), electrically connected to the plurality of power devices (302), and arranged vertically offset from the at least one electrically conductive power substrate (630), wherein the plurality of power devices (302) comprise power connections (wire bonds 628) that connect the plurality of power devices to the at least one elevated power plane.

Regarding claim 7, McPheson discloses the claimed invention as set forth in claim 1.  McPheson further discloses the at least one elevated signal element is arranged in one of the following: vertically offset from and separated from the at least one elevated power plane, arranged vertically offset from and on the at least one elevated power plane, and arranged vertically offset from and directly on the at least one elevated power plane (the elevated signal element 508 is vertically offset from elevated power planes connected to the power devices 302 through wire bonds 628; Fig. 18).

Regarding claim 10, McPherson discloses the claimed invention as set forth in claim 1.  McPherson further suggests the power devices (302) are arranged in a pattern on the at least one electrically conductive power substrate (paragraph 108).

Regarding claim 13, McPherson discloses the claimed invention as set forth in claim 1.  McPherson further discloses one or more sensors (610), wherein the one or more sensors are arranged on one of the following: the at least one elevated power plane and the at least one electrically conductive power substrate (630), and wherein the one or more sensors are connected to the at least one elevated signal element (508).

Regarding claim 27, McPherson discloses a power module, comprising: 
at least one electrically conductive power substrate (630); 
a plurality of power devices (302) arranged on and connected to the at least one electrically conductive power substrate; 
at least one elevated signal element (signal terminal 508 is elevated above power device 302; Fig. 18) electrically connected to the plurality of power devices; and 
at least one elevated power plane (elevated power plane 614, 802; in reproduced Fig. 15 above) electrically connected to the at least one electrically conductive power substrate (630) and electrically connected to the plurality of power devices (302), wherein the at least one elevated power plane is arranged vertically offset from the at least one electrically conductive power substrate (reproduced Fig. 15 above); and 
wherein the at least one elevated signal element is arranged vertically offset from the at least one elevated power plane (508 is vertically offset from the power plane; Fig. 18).

Regarding claim 29, McPherson discloses the claimed invention as set forth in claim 27.  McPherson further discloses the at least one elevated power plane comprises a first elevated power plane, a second elevated power plane, and a third elevated power plane (three power plane through 802, 804, 806; reproduced Fig. 15 above).

Regarding claim 32, McPherson discloses the claimed invention as set forth in claim 27.  McPherson further discloses the power devices comprise power connections (wire bonds 628) that connect the power devices to the at least one elevated power plane.

Regarding claim 33, McPheson discloses the claimed invention as set forth in claim 27.  McPheson further discloses the at least one elevated signal element is arranged in one of the following: vertically offset from and separated from the at least one elevated power plane, arranged vertically offset from and on the at least one elevated power plane, and arranged vertically offset from and directly on the at least one elevated power plane (the elevated signal element 508 is vertically offset from elevated power planes connected to the power devices 302 through wire bonds 628; Fig. 18).

Regarding claim 36, McPheson discloses the claimed invention as set forth in claim 27.  McPheson further discloses a plurality of rows of the power devices extending along a first axis and a plurality of rows of the power devices extending along a second axis (seen in Fig. 11).

Regarding claim 39, McPherson discloses the claimed invention as set forth in claim 27.  McPherson further discloses one or more sensors (610), wherein the one or more sensors are arranged on one of the following: the at least one elevated power plane and the at least one electrically conductive power substrate (630), and wherein the one or more sensors are connected to the at least one elevated signal element (508).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 11, 12, 30, 31, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 20180206359), in view of Curbow (US 20180175833).
Regarding claim 4, McPherson discloses the claimed invention as set forth in claim 1.  
McPherson does not explicitly disclose the at least one elevated signal element comprises one of the following: a printed circuit board (PCB) or an insulated metal substrate (IMS).
Curbow discloses the gate-source PCB 600, fig. 11 comprises one of the following:  a printed circuit board (PCB) [0074] or an insulated metal substrate (IMS).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include in the invention of McPherson and Konno the at least one elevated signal element comprises one of the following:  a printed circuit board (PCB) or an insulated metal substrate (IMS), as taught by Curbow in order to provide space for power devices.

Regarding claim 5, McPherson discloses the claimed invention as set forth in claim 4.  McPherson further disclose the at least one elevated signal element comprises the insulated metal substrate (IMS) with a metal layer configured as a high-current conductor (paragraph 108).

Regarding claim 11, McPherson discloses the claimed invention as set forth in claim 1.
McPherson does not explicitly disclose the at least one elevated signal element comprises a plurality of second windows.
Curbow teaches the at least one elevated power plane comprises a plurality of first windows (603, 605).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of McPherson and Konno the at least one elevated signal element comprises a plurality of second windows, as taught by Curbow in order to provide space for power devices.

Regarding claim 12, McPherson discloses the claimed invention as set forth in claim 11.  Curbow further teaches the plurality of second windows (603, 605) are configured to allow signal connections to extend vertically from the power devices (500) to the at least one elevated signal element [0067].

Regarding claim 30, McPherson discloses the claimed invention as set forth in claim 27.  
McPherson does not explicitly disclose the at least one elevated signal element comprises one of the following: a printed circuit board (PCB) or an insulated metal substrate (IMS).
Curbow discloses the gate-source PCB 600, fig. 11 comprises one of the following:  a printed circuit board (PCB) [0074] or an insulated metal substrate (IMS).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include in the invention of McPherson and Konno the at least one elevated signal element comprises one of the following:  a printed circuit board (PCB) or an insulated metal substrate (IMS), as taught by Curbow in order to provide space for power devices.

Regarding claim 31, McPherson discloses the claimed invention as set forth in claim 30.  McPherson further disclose the at least one elevated signal element comprises the insulated metal substrate (IMS) with a metal layer configured as a high-current conductor (paragraph 108).

Regarding claim 37, McPherson discloses the claimed invention as set forth in claim 27.
McPherson does not explicitly disclose a plurality of second windows arranged in the at least one elevated signal element.
Curbow teaches the at least one elevated power plane comprises a plurality of first windows (603, 605).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of McPherson and Konno the at least one elevated signal element comprises a plurality of second windows, as taught by Curbow in order to provide space for power devices.
	
Regarding claim 38, McPherson discloses the claimed invention as set forth in claim 37.  Curbow further teaches that the plurality of second windows (603, 605) are configured to allow signal connections to extend vertically from the power devices (500) to the at least one elevated signal element [0067].

Claims 8, 9, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Konno, as applied to claims 1 and 27 respectively above, and further in view of  Zimmerman et al. (US 2004/0184239) hereinafter Zimmerman.
Regarding claims 8 and 34: McPherson, as modified by the teaching of Konno, discloses the power module having all of the claimed features as discussed above with respect to claim 1 (or 27), further comprising: the at least one elevated power plane. It doesn’t explicitly teach the at least one elevated power plane comprises a plurality of first windows.
Zimmerman discloses the power plane (106, 108, and 300) comprises a plurality of first windows (seen in figs. 3, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of McPherson and Konno teach the at least one elevated power plane comprises a plurality of first windows, as taught by Curbow in order to provide protective housings  for power devices.

Regarding claims 9 and 35: Zimmerman further discloses the plurality of first windows are configured to allow power connections (120, 122) to extend vertically from the power devices (110) to the at least one elevated power plane (104, 106, 108).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848